Rose, J.
The parties own adjoining parcels of property near Kinder-hook Lake in the Town of Chatham, Columbia County. Plaintiff Frances I. Sindlinger possesses a 25-foot-wide right-of-way over defendants’ property extending from Eberle Road to the westerly portion of her landlocked property and continuing to Kinderhook Lake. Plaintiff Mary Grandy has access to her property over Eberle Road Extension, but has used the right-of-way for ingress and egress to her property and Kinderhook Lake. In 2006, plaintiffs commenced these actions seeking, among other things, to enjoin defendants from interfering with their use of the right-of-way. The parties thereafter entered into an oral stipulation of settlement on the record in open court. The stipulation provided that Sindlinger would retain her right to unobstructed use of the right-of-way for ingress and egress from Eberle Road to Kinderhook Lake, and granted Grandy free access over the right-of-way for limited, specified purposes. The stipulation also detailed various other rights and restrictions of the parties pertaining to the right-of-way.
Thereafter, the parties attempted to memorialize the terms of the stipulation, but defendants refused to sign plaintiffs’ proposed written version of the agreement due to a dispute over *1471defendants’ contention that the stipulation permitted them to erect a fence along the perimeter of the right-of-way bordering the property of Sindlinger and Grandy, as well as Sindlinger’s right to extend her gravel driveway within the right-of-way. Plaintiffs subsequently moved for, among other things, an order enforcing the stipulation and compelling defendants to execute the agreements prepared by them. Supreme Court granted the motion in part and directed defendants to execute the agreements prepared by plaintiffs. Defendants appeal and we affirm.
A stipulation of settlement entered into in open court is a contract subject to the principles of contract interpretation (see Bell v White, 77 AD3d 1241, 1242 [2010]; Raymond Corp. v National Union Fire Ins. Co. of Pittsburgh, Pa., 46 AD3d 1251, 1253 [2007]; Serna v Pergament Distribs., 182 AD2d 985, 986 [1992], lv dismissed 80 NY2d 893 [1992]). The fundamental objective when interpreting a contract is to determine the intent of the parties as derived from the language employed (see Abiele Contr. v New York City School Constr. Auth., 91 NY2d 1, 9 [1997] ; Cerand v Burstein, 72 AD3d 1262, 1265 [2010]), and “where the parties have agreed to conduct themselves in accordance with the rights and duties expressed [therein], a court should strive to give a fair and reasonable meaning to the language used” (Abiele Contr. v New York City School Constr. Auth., 91 NY2d at 9-10; see Sutton v East Riv. Sav. Bank, 55 NY2d 550, 555 [1982]; AXA Global Risks U.S. Ins. Co. v Sweet Assoc., 302 AD2d 844, 846 [2003]).
In our view, the provision of the stipulation whereby defendants are allowed to fence their property “as long as it does not interfere with the right-of-way or anyone’s access to their property” should not be construed so as to allow defendants to limit plaintiffs’ access. Rather, defendants’ right to fence their property is subject to plaintiffs’ right to freely access their properties as permitted by the terms of their stipulation (see e.g. Gisondi v Nyack Mews Condominium, 251 AD2d 371, 372 [1998] ). The record reveals that, due to the location of various structures and the topography of Grandy’s property, placement of defendants’ proposed solid vinyl fence along her northerly boundary, even with a proposed 20-foot gate, would interfere with her license to access her northerly boundary and her lakeside front yard for lawn mowing, gardening and other routine maintenance to her property and improvements, yet that was an express purpose of the stipulation. It is clear from photographs in the record and Grandy’s affidavit of October 30, 2009 that the proposed fence will deprive her of that access, and the proposed gate will not remedy the problem. Plaintiffs bargained *1472for access to their property in exchange for their relinquishment of their interest in another right-of-way elsewhere on defendants’ property. Inasmuch as a contract should be “ ‘interpreted [so] as to give effect to its general purpose’ ” (Beal Sav. Bank v Sommer, 8 NY3d 318, 324-325 [2007], quoting Matter of Westmoreland Coal Co. v Entech, Inc., 100 NY2d 352, 358 [2003]), plaintiffs’ right of unobstructed access along their boundaries with the right-of-way, as described in their stipulation, should be given effect.
Next addressing the provision of the stipulation concerning Sindlinger’s right to extend that portion of her driveway located within the right-of-way, we find no ambiguity. As acknowledged by the parties during the stipulation and reflected in a survey, a portion of Sindlinger’s gravel driveway runs parallel to her property and is located within the right-of-way. The stipulation provides, in no uncertain terms, that Sindlinger may extend her current driveway, by gravel, to the westerly border of her property but no further. The parties agreed that, beyond that point, the property will remain in its current condition. Thus, Supreme Court correctly interpreted the stipulation as permitting an extension of Sindlinger’s gravel driveway on the right-of-way, but only to the westerly boundary of her property.
Lahtinen and Kavanagh, JJ., concur.